In re Boris F. Navratil applying for supervisory writs, and writs of certiorari, prohibition and mandamus. Parish of East Baton Rouge. No. 223,154.
Granted. The defendant has retained possession of the vehicle without any legal right to do so. The owner is entitled to an injunction to restore his possession of the vehicle pending trial on the merits of the defendant’s claim for towing charges and storage expenses. See Lusco v. McNeese, 86 So.2d 226 (La.App. 1st Cir. 1956) and cases therein cited. Furthermore, an injunction may lie against an illegal act.
SUMMERS, C. J., absent.
DENNIS, J., concurs.